REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2015/0110252) discloses an x-ray generator (title) comprising an array (e.g., fig. 30) of electron field (par. 110: carbon nanotubes) emitters (11-X) for producing paths of electrons (111-X), target material (e.g., 1100 in figs. 21, 23a-e, 24, 25, 28-31) comprising x-ray photon producing material (80x in figs. 21, 23a-e, 24, 25, 28-31) configured to emit x-ray photons (e.g., 8x8 in figs. 21, 23a-e, 24, 25, 28-31) in response to the incidence of produced electrons upon the target material, an array of magnetic-field generators (70-X; par. 181) for affecting the paths of the produced electrons from the array of electron field emitters such that one or more of the paths are divertable away from the x-ray photon producing material so as to reduce the production of x-ray photons by the said one or more paths of electrons (e.g., par. 112), the generator further comprising a sensing circuit arranged to measure (pars. 112 and 231), and a controller (10-1/10-V) for controlling the array of magnetic-field generators in response to the measurement (pars. 112 and 231). The prior art (e.g., US 2019/0311874) also discloses a sensing circuit (410) arranged to measure the amount of electrical charge emitted (par. 54), and a controller for controlling in response to the amount of electrical charge measured (par. 8). 
However, the prior art fails to disclose or fairly suggest an x-ray generator including wherein the controller is arranged to control one or more magnetic- field generators to thereby reduce production of x-ray photons resulting from the one or more paths of electrons when the amount of electrical charge, as measured by the sensing circuit in the one or more paths, exceeds a pre-determined threshold, in combination with all of the other recitations in the claim. 

Regarding claim 18 and its dependent claim(s), if any, the prior art (e.g., 2015/0110252) discloses a method of obtaining an x-ray image of an object (par. 2), comprising the steps of: providing an x-ray generator (fig. 30) comprising an array of electron field (par. 110: carbon nanotubes) emitters (11-X) for producing paths of electrons (111-X), target material (e.g., 1100 in figs. 21, 23a-e, 24, 25, 28-31) comprising x-ray photon producing material (80x in figs. 21, 23a-e, 24, 25, 28-31) configured to emit x-ray photons (e.g., 8x8 in figs. 21, 23a-e, 24, 25, 28-31) in response to the incidence of produced electrons upon the target material, an array of magnetic-field generators (70-X; par. 181) for affecting the paths of the produced electrons from the array of electron field emitters such that one or more of the paths are divertable away from the x-ray photon producing material so as to reduce the production of x-ray photons by the said one or more paths of electrons (par. 112), the generator further comprising a sensing circuit arranged to measure (pars. 112 and 231), and a controller (10-1/10-V) for controlling the array of magnetic-field generators in response measurement (pars. 112 and 231); providing an x-ray detector (par. 2; for imaging); and operating said generator whereby x-ray photons go to an object positioned after the x-ray source array (par. 2; for medical imaging). The prior art (e.g., US 2019/0311874) also discloses a sensing circuit (410) arranged to measure the amount of electrical charge emitted (par. 54), and a controller for controlling in response to the amount of electrical charge measured (par. 8). Furthermore, the prior art (e.g., WO 2015/132595) discloses whereby x-ray photons pass through an object positioned between the x-ray generator and the x-ray detector (par. 54). 
However, the prior art fails to disclose or fairly suggest a method of obtaining an x-ray image of an object, including: wherein the controller is arranged to control one or more magnetic-field generators to thereby reduce production of x-ray photons resulting from the one or more paths of electrons when the amount of electrical charge, as measured by the sensing circuit in the one or more paths, exceeds a pre-determined threshold, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884